Citation Nr: 0737448	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-17 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Service connection for a right shoulder disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1947 to December 
1977.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.      


FINDING OF FACT

The veteran's right shoulder disorder relates to service.  


CONCLUSION OF LAW

A right shoulder disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim for Service Connection

The record demonstrates that the veteran has a current right 
shoulder disorder.  VA treatment records dated in January and 
November 2004 show diagnoses of degenerative arthritis with 
osteophytes.  In a March 2004 letter, a private examiner 
diagnosed the veteran with right shoulder arthritis.  And in 
a March 2005 report, a VA examiner diagnosed the veteran with 
degenerative arthritis, right shoulder, with impingement, 
symptomatic, with limitation of motion.  

In April 2004, the veteran filed an original claim for 
service connection for the right shoulder disorder.  The RO 
denied this claim in the July 2004 rating decision on appeal.  
The veteran filed a notice of disagreement against that 
decision, and later, filed a substantive appeal against that 
decision to the Board.  The veteran maintains that his right 
shoulder disorder relates to cold injury he incurred while 
serving in Korea during the Chosin Reservoir Campaign.  

For the reasons set forth below, the Board agrees with the 
veteran's claim, and finds service connection warranted in 
this matter.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2007).

In claims filed by combat veterans, the Board must consider 
38 U.S.C.A. § 1154(b).  This statute provides that in the 
case of veterans of combat, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  

In this case, no medical evidence of record documents cold 
injury, or a right shoulder disorder or injury, in Korea - 
where the veteran claims to have incurred his right shoulder 
disorder.  Nevertheless, the Board finds application of the 
38 U.S.C.A. § 1154 presumption appropriate here.  A DD-Form 
214 of record indicates that the veteran received the Bronze 
Star Medal, and twice received the Combat Infantryman Badge.  
Service records indicate that the veteran served in Korea 
during the winter months of 1950.  And no evidence counters 
his claim to having served - during his time in Korea - in 
the Chosin Reservoir Campaign between October and December 
1950.  

As such, the Board finds applicable here the presumption 
noted under 38 U.S.C.A. § 1154.  It must therefore be 
presumed that the veteran incurred his right shoulder 
disorder in service.  

The Board has reviewed the record to determine whether 
"clear and convincing" evidence exists to rebut the 
presumption under 38 U.S.C.A. § 1154.  

The Board has reviewed the VA treatment records, the March 
2004 letter from the veteran's private treating physician, 
which finds cold injury from Korean service related to the 
veteran's right shoulder disorder, and the March 2005 VA 
examination report, which finds it "unlikely" that the 
veteran's current right shoulder disorder relates to service.  
While this medical evidence is persuasive, the Board finds 
that the evidence is not "clear and convincing" evidence 
against the presumed service connection here.  38 U.S.C.A. 
§ 1154.  

As such, service connection is warranted for the veteran's 
right shoulder disorder.  


ORDER

Service connection for residuals of a right shoulder cold 
injury is granted.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


